Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 as originally filed on June 18, 2019 are currently pending and considered below.

Claim Objections
Claims 7, 11-12, and 16 are objected to because of the following informalities:  the word “medial” appears to be a misspelling of the word “medical.” Appropriate correction is required.

Claims 1 and 4 are objected to because of the following informalities: Claims 1 and 4 recite “a patient information acquirer to acquire from an external device patient information in which a patient ID…” This limitation should be amended for clarity, such as: “a patient information acquirer to acquire patient information from an external device, in which a patient ID…” Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Interpretations - 35 USC § 112(f)

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a patient information acquirer” in claims 1 and 4; 
“an operation storage” in claims 1 and 4; 
“a medical instrument reader” in claims 1 and 4; 
“a medical practice related storage” in claim 4;
“an extractor” in claims 2 and 5; 
“an operation instruction extractor” in claim 2 and 5; 
“a patient extractor” in claim 5; 
“an indicator” in claims 13 and 15; 
“a reader” in claims 7 and 18; 
In Claims 1 and 4, the limitation “a patient information acquirer” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “to acquire from an external device patient information,” without reciting sufficient structure to achieve the function.
In Claims 1 and 4, the limitation “an operation storage” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “store[],” without reciting sufficient structure to achieve the function.
In Claims 1 and 4, the limitation “a medical instrument reader” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “to read the instrument ID,” without reciting sufficient structure to achieve the function.
In Claim 4, the limitation “a medical practice related storage” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “store[],” without reciting sufficient structure to achieve the function.
In Claims 2 and 5, the limitation “an extractor” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “to extract… the symptom of the patient,” without reciting sufficient structure to achieve the function.

In Claim 5, the limitation “a patient extractor” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “to extract… a patient ID,” without reciting sufficient structure to achieve the function.
In Claim 15, the limitation “an indicator” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “to instruct an operation,” without reciting sufficient structure to achieve the function.
In Claims 7 and 18, the limitation “a reader” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “reads the instrument ID,” without reciting sufficient structure to achieve the function.
Claims 2-3 and 5-18 include the generic placeholder terms due to their dependency from claims 1 and 4, respectively. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The present specification at [0049] discusses “a patient information acquirer.” However, there does not appear to be any structural description of this feature. 
The present specification at [0089] discusses “an operation storage.” However, there does not appear to be any structural description of this feature. 

The present specification at [0076] – [0077] discusses “a medical practice related storage.” However, there does not appear to be any structural description of this feature. 
The present specification at [0044] discusses “an extractor.” However, there does not appear to be any structural description of this feature. 
The present specification at [0053] – [0055] discusses “an operation instruction extractor.” However, there does not appear to be any structural description of this feature. 
The present specification at [0079] – [0081] discusses “a patient extractor.” However, there does not appear to be any structural description of this feature. 
The present specification at [0055] – [0056] discusses “an indicator.” However, there does not appear to be any structural description of this feature. 
The present specification at [0059] discusses “a reader.” However, there does not appear to be any structural description of this feature. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, as can best be understood, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 4, 5, 7, 13, 15, and 18 as indicated above recite limitations of “a patient information acquirer” “an operation storage” “a medical instrument reader” “a medical practice related storage” “an extractor” “an operation instruction extractor” “a patient extractor” “an indicator” and “a reader” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification did not find sufficient structure. See the 112(f) citations above. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Furthermore, the claim(s) appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, Claims 1 and 4 recite, “an operation storage in which an operation instruction table in which the instrument ID, at least one of the symptom and the medical practice, and an operation instruction are stored in association with one another, is stored.” The limitation will be construed as “an operation storage comprising an operation instruction table, the operation instruction table comprising the instrument ID, the symptom, and the medical practice, and an operation instruction stored in association with a second operation instruction. 
Dependent Claims 3, 6, 8-12, 14, 16, and 17 are rejected at least due to their dependency from Claims enumerated above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 and 18, as can best be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP2012203572A to Takashima, et al. (“Takashima”) in view of WIPO Patent Publication No. WO2018221027A1 to Nakai (“Nakai”).

Regarding claim 1, Takashima discloses: 
An operation support device for a medical instrument, the operation support device comprising (Abstract: a device 100 for recognizing information about a treating instrument): 
a patient information acquirer (Abstract: patient recognition part 92) to acquire from an external device patient information (Abstract: patient recognition part 92 receives a facial image of a patient from a camera 8a) in which a patient ID (Page 5, para 6: the patient identifiers, such as a facial image), a symptom (Page 5, para 6: the patient information include a symptom), a medical practice (Page 5, para 6: the patient information include a treatment method), and an instrument ID (Page 4, para 7: each instrument has unique identification information) assigned to the medical instrument that has been used in the medical practice are associated with one another (Page 6, para 3: the patient information 971 and the medical instrument information 972 are associated with each other);
an operation storage (Page 5, para 4: control unit 9) in which an operation instruction table (Page 5, para 4: a storage instruction unit 96 and storage unit 97) in which the instrument ID (Page 7, para 4: storage unit 97 includes the instrument ID via the RFID), at least one of the symptom (Page 5, para 6: storage unit 97 includes symptoms) and the medical practice (Page 5, para 6: storage unit 97 includes treatment methods), and an operation instruction (Page 5, para 3: control unit 9 is connected to storage 97 (see page 5, para. 5), and the controls operation of each element constituting the medical table 10) are stored in association with one another, is stored (Page 6, para 3: the patient information 971 and the medical instrument information 972 are associated with each other and stored in the storage unit 97); 
a medical instrument reader to read the instrument ID assigned to the medical instrument (Page 7, para 4: storage instruction unit 96 reads data stored in the RFID tag 41); and
a processor to extract…the patient information that has been acquired by the patient information acquirer (Page 6, para 8: analyzing and then extracting patient information), and the operation instruction table (Page 6, para 8: analyzing and then extracting medical instrument information), an operation instruction in accordance with the symptom of the patient for whom or the medical practice in which the medical instrument with the instrument ID, which has been read by the medical instrument reader, has been used (Page 6, para 9: the use time, use contents, and data about the used patient for each medical instrument 4 are analyzed and extracted).
However, the method of Takashima does not explicitly teach that the processor extracts information based on the instrument ID that has been read by the medical instrument reader.
Nakai teaches that it was old and well known at the time of filing in the art of healthcare to include extraction of various types of data, including the type of medical instrument based on the instrument ID that has been read by the medical instrument reader (Nakai, page 9, para. 2: the medical instrument control unit 131 drives each medical instrument 30 based on the medical instrument control data, which would include information identifying the instrument 30).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the system of Takashima to extract the patient information and other information based on the instrument identification information as taught by Nakai in order to ensure the proper drive information for the instrument was relayed to the control unit (Nakai, page 9, paragraph 3).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
an extractor to extract (Takashima, Page 6, para 8: extracting patient information associated with a medical instrument, such as type, use time, use contents, etc.), based on the patient information that has been acquired by the patient information acquirer (Takashima, Page 6, para 8: the information is extracted based on the patient information 971 of the patient identified by the patient recognition unit), the symptom of the patient for which or the medical practice in which the medical instrument with the instrument ID, (Takashima, Page 6, para 8: type, use time, use contents, and data about the patient (which would include symptoms and medical practice info) for each medical instrument 4 are extracted) which has been read by the medical instrument reader, has been used (Takashima, Page 7, para 4: the medical instrument information has been read by the reader), and
an operation instruction extractor to extract (Takashima, Page 7, para 1: the medical instrument drive control unit 94 extracts operation controls for the medical instrument 4 based on the operation input received by the operation unit), based on the symptom of the patient or the medical practice which has been extracted by the extractor and the operation instruction table (Takashima, Page 6, para 9: the use time, use time, use contents, and data about the used patient for each medical instrument 4 are analyzed and extracted), the operation instruction for the medical instrument with the instrument ID (Takashima, Page 7, para 1: operation controls for the specific medical instrument 4), which has been read by the medical instrument reader (Takashima, Page 7, para 2: medical instrument information 972 is transferred to the storage instruction unit 96 (reader) and stored).

Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
a medical practice date and time which is a date and a time on which the medical practice has been performed is associated with the patient information (Takashima, Page 6, para 9: the use time, use contents, and data about the used patient for each medical instrument 4 are analyzed and extracted); and 
the extractor extracts, based on the medical practice date and time, the symptom of the patient for which or the medical practice in which the medical instrument with the instrument ID, which has been read by the medical instrument reader, has been used most recently. (Takashima, Page 6, para 8: type, use time, use contents, and data about the patient (which would include symptoms and medical practice info) for each medical instrument 4 are extracted).

Regarding claim 4, Takashima discloses: 
An operation support device for a medical instrument, the operation support device comprising (Abstract: a device for recognizing information about a treating instrument):
a patient information acquirer (Abstract: patient recognition part 92) to acquire from an external device patient information (Abstract: patient recognition part 92 receives a facial image of a patient from a camera 8a) in which a patient ID (Page 5, para 6: the patient identifiers, such as a facial image), a symptom (Page 5, para 6: the patient information include a symptom), a medical practice (Page 5, para 6: the patient information include a treatment method), and an instrument ID (Page 4, para 7: each instrument has unique identification information) assigned to the medical instrument that has been used in the medical practice (Page 5, para 6: the patient information include a facial) are associated with one another (Page 6, para 3: the patient information 971 and the medical instrument information 972 are associated with each other);
a medical practice related storage (Page 5, para 4: control unit 9) in which a medical practice related table (Page 5, para 4: a storage instruction unit 96 and storage unit 97) in which the medical practice (Page 5, para 6: storage unit 97 includes treatment methods) and an instrument ID of the medical instrument (Page 4, para 7: each instrument has unique identification information) that has been used in the medical practice are stored in association with one another is stored (Page 6, para 3: the patient information 971 and the medical instrument information 972 are stored and are associated with each other); 
an operation storage (Page 5, para 4: control unit 9) in which an operation instruction table (Page 5, para 4: a storage instruction unit 96 and storage unit 97) in which the medical instrument ID (Page 7, para 4: storage unit 97 includes the instrument ID via the RFID), at least one of the symptom (Page 5, para 6: storage unit 97 includes symptoms) and the medical practice (Page 5, para 6: storage unit 97 includes treatment methods), and an operation instruction (Page 5, para 3: control unit 9 is connected to storage 97 (see page 5, para. 5), and the controls operation of each element constituting the medical table 10) are stored in association with one another, is stored (Page 6, para 3: the patient information 971 and the medical instrument information 972 are associated with each other and stored in the storage unit 97); and
a medical instrument reader to read the instrument ID assigned to the medical instrument (Page 7, para 4: storage instruction unit 96 reads data stored in the RFID tag 41); and
a processor to extract…the patient information that has been acquired by the patient information acquirer (Page 6, para 8: analyzing and then extracting patient information), and the operation instruction table (Page 6, para 8: analyzing and then extracting medical instrument information), an operation instruction in accordance with the symptom of the patient for whom or the medical practice in which the medical instrument with the instrument ID, which has been read by the medical instrument reader, has been used (Page 6, para 9: the use time, use time, use contents, and data about the used patient for each medical instrument 4 are analyzed and extracted).
However, the method of Takashima does not explicitly recite based on the instrument ID that has been read by the medical instrument reader.
However, the method of Takashima does not explicitly teach that the processor extracts information based on the instrument ID that has been read by the medical instrument reader.
Nakai teaches that it was old and well known at the time of filing in the art of healthcare to include extraction of various types of data, including the type of medical instrument based on the instrument ID that has been read by the medical instrument reader (Nakai, page 9, para. 2: the medical instrument control unit 131 drives each medical instrument 30 based on the medical instrument control data, which would include information identifying the instrument 30).


Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above, and further discloses:
a patient extractor to extract (Abstract: the monitor 6 acquires and displays patient information), a patient ID of the patient (Page 5, para 6: the patient information include a facial image) for whom the medical instrument with the instrument ID, which has been read by the medical instrument reader, has been used; (Page 6, para 9: the use time, use contents, and data about the used patient for each medical instrument 4 are analyzed and extracted)
an extractor to extract (Takashima, Page 6, para 8: extracting patient information associated with a medical instrument, such as type, use time, use contents, etc.), based on the patient information that has been acquired by the patient information acquirer (Takashima, Page 6, para 8: the information is extracted based on the patient information 971 of the patient identified by the patient recognition unit), the symptom of the patient for which or the medical practice in which the medical instrument with the instrument ID, (Takashima, Page 6, para 8: type, use time, use contents, and data about the patient (which would include symptoms and medical practice info) for each medical instrument 4 are extracted) which has been read by the medical instrument reader, has been used (Takashima, Page 7, para 4: the medical instrument information has been read by the reader), and
an operation instruction extractor to extract (Takashima, Page 7, para 1: the medical instrument drive control unit 94 extracts operation controls for the medical instrument 4 based on the operation input received by the operation unit), based on the symptom of the patient or the medical practice which has been extracted by the extractor and the operation instruction table (Takashima, Page 6, para 9: the use time, use time, use contents, and data about the used patient for each medical instrument 4 are analyzed and extracted), the operation instruction for the medical instrument with the instrument ID (Takashima, Page 7, para 1: operation controls for the specific medical instrument 4), which has been read by the medical instrument reader (Page 7, para 2: medical instrument information 972 is transferred to the storage instruction unit 96 (reader) and stored).
However, the method of Takashima does not explicitly recite based on the patient information that has been acquired by the patient information acquirer and the medical practice related table.
Nakai teaches that it was old and well known at the time of filing in the art of healthcare to include based on the patient information that has been acquired by the patient information acquirer and the medical practice related table (Nakai, page 9, para. 2: the medical instrument control unit 131 drives each medical instrument 30 based on the medical instrument control data, which would include information identifying the instrument 30).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Takashima to include “based on the patient information that has been acquired by the patient information acquirer and the medical practice related table,” as taught by Nakai, in order to improve instrument control because Nakai suggests it is beneficial to base instrument control instructions on the specific medical instrument. (Nakai, page 9, para. 3).

Regarding claim 6, the combination discloses each of the limitations of claim 5 as discussed above, and further discloses:
a medical practice date and time which is a date and time on which the medical practice has been performed is associated with the medical practice related table the use time, use contents, and data about the used patient for each medical instrument 4 are analyzed and extracted); and
the patient extractor extracts, based on the medical practice date and time of the medical practice related table, the medical practice in which the medical instrument with the instrument ID, which has been read by the medical instrument reader, has been used most recently (Takashima, Page 6, para 8: type, use time, use contents, and data about the patient (which would include symptoms and medical practice info) for each medical instrument 4 are extracted) and extracts, based on the patient information that has been acquired by the patient information acquirer, the patient ID of the patient for whom the medical practice has been performed. (Takashima, Page 7, para 4: The storage instruction unit 96 reads data stored in the RFID tag 41)

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the medical instrument reader reads the medical ID assigned to the medial instrument by a reader that reads the instrument ID assigned to the medial instrument. (Takashima, Page 7, para 4: The storage instruction unit 96 reads data stored in the RFID tag 41)

Regarding claim 8, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the external device is a device in which an electronic medical chart is stored. (Takashima, Page 5, para 5: the storage unit 97 is an external device because it is connected to the system via various networks such as a LAN (Local Area Network), an intranet, etc). 

claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the symptom is a content of a disease of the patient. (Takashima, Page 5, para 6: the medical record includes disease and symptoms)

Regarding claim 10, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the medical practice is a content of a medical examination or a surgical operation. (Takashima, Page 5, para 6: the medical record includes treatment methods).

Regarding claim 11, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
in the operation instruction table, the instrument ID, the at least one of the symptom and the medical practice, a collection process in which collection is performed (Takashima, Page 5, para 5: the storage instruction unit is connected to storage unit 97, which stores (collects) the data), and a collection operation instruction that is an operation instruction for the medical instrument in the collection process are associated with one another; and (Takashima, Page 5, para 5: the data is centrally managed in the storage unit 97)
the processor extracts, based on the operation instruction table, the collection operation instruction for the medial instrument with the instrument ID, which has been read by the medial instrument reader. (Takashima, Page 5, para 3: control unit 9 is connected to storage 97 (see page 5, para. 5), and the controls operation of each element constituting the medical table 10)

Regarding claim 12, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
in the operation instruction table, the instrument ID, the at least one of the symptom and the medical practice, a washing process in which washing is performed, and a washing operation instruction that is an operation instruction for the medical instrument in the washing process are associated with one another; and (Takashima, Page 5, para 10: maintenance information 974 includes autoclaving and sterilization)
the processor extracts, based on the operation instruction table, the washing operation instruction for the medial instrument with the instrument ID, which has been read by the medial instrument reader. (Takashima, Page 5, para 10: sterilizations that have been performed are registered in the maintenance information 974)

Regarding claim 13, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
an indicator to indicate an operation by transmitting the washing operation instruction that has been extracted by the processor to a washer. (Takashima, Page 7, para 10: the maintenance information 9749 includes sterilization information for the medical device 100, and the medical device information 972 of the RFID tag 41 is updated by the medical device 100)

Regarding claim 14, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
in the operation instruction table, the instrument ID, the at least one of the symptom and the medical practice, a sterilization process in which sterilization is performed (Takashima, Page 5, para 10: maintenance information 974 includes autoclaving and sterilization), and a sterilization operation instruction that is an operation instruction for the medical instrument in the sterilization process are associated with one another; and (Takashima, Page 5, para 10: sterilizations that have been performed are registered in the maintenance information 974)
the processor extracts, based on the operation instruction table, the sterilization operation instruction for the medical instrument with the instrument ID that has been read by the medical instrument reader. (Takashima, Page 7, para 10: the maintenance information 9749 includes sterilization information for the medical device 100, and the medical device information 972 of the RFID tag 41 is updated by the medical device 100)

Regarding claim 15, the combination discloses each of the limitations of claim 14 as discussed above, and further discloses:
an indicator to instruct an operation by transmitting the sterilization operation instruction that has been extracted by the processor to a sterilizer. (Takashima, Page 9, para 5: if medical instrument that has reached the maintenance period, the operator may be notified of this via the monitor 6)

Regarding claim 17, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
in the operation instruction table, the instrument ID, the at least one of the symptom and the medical practice, a storage process in which storage is performed (Takashima, Page 5, para 5: the storage instruction unit is connected to storage unit 97, which stores the data), and a storage operation instruction that is an operation instruction for the medical instrument in the storage process are associated with one another; and (Takashima, Page 5, para 5: the data is centrally managed in the storage unit 97)
the processor extracts, based on the operation instruction table, the storage operation instruction for the medical instrument with the instrument ID that has been read by the medical instrument reader. (Takashima, Page 5, para 3: control unit 9 is connected to storage 97 (see page 5, para. 5), and the controls operation of each element constituting the medical table 10).

Regarding claim 18, the combination discloses An operation support system for a medical instrument (Abstract: a technique for recognizing information about a treating instrument), the operation support system comprising: 
the operation support device for a medical instrument according to claim 1; and (Abstract: a technique for recognizing information about a treating instrument)
a reader that reads the instrument ID. (Takashima, Page 7, para 4: The storage instruction unit 96 reads data stored in the RFID tag 41)

Claim 16, as can best be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP2012203572A to Takashima, et al. (“Takashima”) in view of WIPO Patent Publication No. WO2018221027A1 to Nakai (“Nakai”) in further view of US Patent Publication No. 2018/0247711 to Terry (“Terry”).

Regarding claim 16, the combination of Takashima and Nakai discloses each of the limitations of claim 1 as discussed above, and further discloses:
in the operation instruction table, the instrument ID, the at least one of the symptom (Takashima, Page 5, para 6: storage unit 97 includes symptoms) and the medial practice (Takashima, Page 5, para 6: storage unit 97 includes treatment methods), 
the processor extracts, based on the operation instruction table (Takashima, Page 6, para 8: analyzing and then extracting patient information), with the instrument ID that has been read by the medical instrument reader (Takashima, Page 6, para 9: the use time, use contents, and data about the used patient for each medical instrument 4 are analyzed and extracted).
an assembling process in which assembling is performed and an assembling operation instruction that is an operation instruction for the medical instrument in the assembling process are associated with one another; and the assembling operation instruction for the medical instrument.
Terry teaches that it was old and well known at the time of filing in the art of healthcare to include storing in a server computing device, an assembling process in which assembling is performed (Terry, para 0079: assembly of a surgical tray), and an assembling operation instruction that is an operation instruction for the medical instrument in the assembling process are associated with one another; and (Terry, para 0079: a notification including an instruction or the assignment to assemble the tray)
the assembling operation instruction for the medical instrument. (Terry, para 0079: instruction to assemble or monitor the assembly of the tray).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include “an assembling process in which assembling is performed and an assembling operation instruction that is an operation instruction for the medical instrument in the assembling process are associated with one another; and the assembling operation instruction for the medical instrument,” as taught by Terry, in order to efficiently perform medical instrument assembly because Terry suggests it is beneficial to automatically track information and assign tasks regarding medical tray assembly. (Terry, 0006).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686